Pee Cubiam :
We think the award in this case both for rental and fee damage was justified by the evidence given upon the trial, except that the *2award for rental damage should have been from September 23,1886, instead of from July 7, 1885. This increased the damages for past rental by the sum of $183, in excess of what plaintiff was entitled to recover upon the basis of damage adopted by the court below. Relief could have been obtained in this regard by motion made to correct the judgment, as it was a clear error based upon the mistaken assumption of the date when plaintiff’s interest was acquired. No appeal was necessary to correct this error, as the court possessed the power to correct its own judgment
The judgment should, therefore, be modified by deducting therefrom the sum of $183 awarded as rental damage, and, as modified, the judgment should be affirmed, with costs.
All concurred.
Judgment modified by deducting therefrom the sum of $183 awarded as rental damage, and, as modified, affirmed, with costs.